Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on January 22, 2021 in response to the Office Action of October 26, 2020 is acknowledged and has been entered. Claims 1, 7, 13 and 17 have been amended. Claims 1-20 are pending and under examination in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 22, 2021 has been entered.
Response to Amendment
The claim rejections under 35 U.S.C. 112(b) to claims 7 and 17 are now withdrawn in view of the claim amendments.
Applicant's arguments with respect to claims 1 - 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection sections for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 - 8 and 13 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trutner et al. (U.S. Patent No. US 7,725,921 B2), herein referred to as Trutner, in view of Espy et al. (U.S. Patent No. US 10,152,357 B1), herein referred to as Espy, in view of Vaidya et al. (U.S. Pub. No. US 2021/0067408 A1), herein referred to as Vaidya, and in further view of Notari (U.S. Pub. No. US 2016/0112252 A1).
In regard to claim 1, Trutner teaches a method for user-guided deployment and management of a fabric (“... The systems and methods described herein enable a user to implement a network topology by selecting from a list of pre-defined and pre-tested network templates ...” - col. 2, II. 13-15), comprising:
	creating a virtual stateful fabric representation (e.g. the firewall network and policy configurations updated and displayed on the user interface, and the firewall parameters from a user-instantiated underlay fabric template (e.g. a network template selected by the user - col. 2, II. 20-37) ..., one or more user-specified overlay fabric policies (e.g. security policies selected by the user - col. 2, II. 20-37), and a network topology information computed from one or more devices imported onto the fabric (e.g. the details of current network topology information being loaded and displayed by the configurator; FIG. 1; FIG. 2 exemplifies parameters include the current network topology information and security policy selection; “... The views of the graphical user interface associated with the configurator display the details of the current network topology, which may include networks, groups of networks and routing/address translation relationships between networks. The user interface also enables the user to select a network template by simply selecting from the list with a mouse or keyboard ... The wizard queries the user for network addresses to be used for each of the networks in the network template. The wizard also presents the user with a selection of security policies tailored for the template. Once the user selects a template and a security policy, the firewall network and policy configurations are changed to match the customized network template ...” - col. 2, II. 20-37; “... Firewall 120 may implement a particular network topology in accordance with parameters 123, which may include information about the particular network topology, such as addresses, relationship, policy, and the like ...” - col. 2, II. 55-59; “... As shown in FIG. 1, configurator 105 may include a plurality of network templates 115. Each of the network templates 115 is associated with a different network topology and includes parameters for implementing the associated network topology ...” - col. 3, II. 6-11; see also col. 3, II. 16-48 for more network templates citation; Examiner notes that stateful fabric is a , ... ; 
	identifying a set of expected configurations (e.g. generated parameters to configure the network device - col. 4, II. 58-60) corresponding to the virtual stateful fabric representation (FIG. 3 exemplifies a process of using a configurator to configure a firewall; “... At block 330, parameters are generated in accordance with the selected network template. The determined addresses and selected policies may also be used to generate the parameters ...” - col. 4, II. 58-60; Examiner notes that the amendment replaces “generating” with “identifying” in the claim limitation. Generating configuration parameters in Trutner is applied to teach …; and ...
	Trutner does not explicitly teach, but Espy teaches a … underlay fabric template defined by one or more default underlay policies (e.g. templates defined by hardware configurations and networking information of various topologies - col. 16, ll. 29-59; Examiner notes that the limitation “one or more default underlay policies” is considered based on Specification [0020] which generally discusses the rules or intentions applied for Fabric templates governs the fabric configurations) for a specific type of software-defined network fabric (e.g. a specialized topology of hardware elements or fabric for a particular software defined networking application - col. 9, ll. 11-15 and col. 16, ll. 29-36), … wherein the … underlay fabric template is selected from a plurality of underlay fabric templates having varying default underlay policies (e.g. selecting a template from the templates in the repositories defined by hardware configurations and networking information of various topologies - col. 16, ll. 29-59) across a plurality of different types of software-defined network fabrics (e.g. various hardware components and fabrics of different types in an IT infrastructure; FIG. 1; “… The enhanced request generation module 120 is configured to utilize the alignment and learning module 118 to select a given hardware configuration for a given application workload using one or more hardware configuration templates and information identifying a plurality of heterogeneous elements of IT infrastructure 108 …” – col. 5, ll. 1-6; “… IT infrastructure 108, as discussed above, includes heterogeneous elements 222 as well as a platform M&O layer 224 including telemetry 226, catalog 228 and platform 230 functions, as well as micro-services registry 232 and micro-services 234. The heterogeneous elements 222  may describe the hardware elements or components of a hardware configuration as well as linkages between such components. The templates thus facilitate the creation of a directed graph associated with the deployment or orchestration of the components. Network information such as ports, names used in software defined networking (SDN), specific interfaces or subnets, etc. may be defined … Templates may also contain information relating to operating parameters for a hardware configuration …” – col. 16, ll. 29-59);
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in order to incorporate a method as disclosed by Espy to provide different types of software-defined networking configurations as templates that could be selected by a user. One of ordinary skilled in the art would have been motivated because the arts from Trutner and Espy disclose the features of network management that include applying network templates. Such incorporation would “facilitate efficient use of resources in information technology infrastructure as well as improvements in productivity” (Espy, col. 1, ll. 41-47).
	Trutner teaches identifying a set of expected configurations corresponding to the virtual stateful fabric representation. Trutner in view of Espy do not explicitly teach, but Vaidya identifying a set of expected configurations … by converting a combination of the one or more default underlay policies and the one or more user-specified overlay fabric policies into one or more pending configuration lines (e.g. generating the configuration objects/data/commands to support an overlay network on top of an underlay network based on the role/functionality provided by the underlay network and the intended overlay network such as the overlay tunnels or namespace specification; FIG. 1; FIG. 2; “… A virtual network can also be implemented using two networks-the physical underlay network made up of IP fabric 20 and switch fabric 14 and a virtual overlay network … The underlay network may provide uniform low-latency, non-blocking, high-bandwidth connectivity from any point in the network to any other point in the network …” – para. [0034]; “… As described further below with respect to virtual router 21A, virtual routers running in the kernels or hypervisors of the virtualized servers 12 create a virtual overlay network on top of the physical underlay network using a mesh of dynamic ‘tunnels’ amongst themselves. These overlay tunnels can be MPLS over GRE/UDP tunnels, or VXLAN tunnels, or NVGRE tunnels, for instance … The forwarding tables of the underlay physical routers and switches may only contain the IP prefixes or MAC addresses of the physical servers 12. (Gateway routers or switches that connect a virtual network to a physical network are an exception and may contain tenant MAC or IP addresses) …” – para. [0035]; “… Orchestrator 23 may process namespace specification data 27 to generate configuration objects corresponding to the corresponding namespace, wherein the configuration objects include respective virtual network configuration objects for the multiple virtual networks specified for the namespace …” – para. [0070]; “… Network controller 24 processes request 29 to generate interface configuration data 25 for the multiple virtual  the virtual execution element specification data, or both …” – para. [0097]; “… virtual router agent 216 communicates with network controller 24 for the virtualization infrastructure, which generates commands to control create virtual networks and configure network virtualization endpoints, such as computing device 200 and, more specifically, virtual router 220, as a well as virtual network interfaces 212, 213 …” – para. [0112]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy and further in view of Vaidya in order to incorporate a method to generate configuration objects/data/commands to support overlay network on top of an underlay network as disclosed by Vaidya. One of ordinary skilled in the art would have been motivated because the arts from Trutner, Espy and Vaidya disclose the features of network management that include network configurations. Such incorporation would facilitate “for automating deployment, scaling, and operations of applications across clusters of hosts and providing computing infrastructure” (Vaidya, para. [0008]).
	Trutner in view of Espy and further in view of Vaidya do not explicitly teach, but Notari teaches deploying, onto the one or more devices (e.g. network devices – para. [0012]), the one or more pending configuration lines (e.g. a difference between the configuration settings – para. [0012]) to bring a state of the one or more devices into synchronization with the set of expected configurations (e.g. synchronize the difference; “... An example method for deployment and upgrade of network devices in a network environment includes comparing configuration settings executing on a switch with settings in a configuration file downloaded to  switch and the settings in the configuration file ... and synchronizing the difference by updating the configuration settings executing on the switch ...” - para. [0012]; FIG. 1 exemplifies a communication system for deployment and upgrade of network devices in a network environment; FIG. 2 exemplifies a process to synchronize the difference by updating the confirmation settings executing on the network devices).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya and further in view of Notari in order to incorporate a method as disclosed by Notari to identify the difference between the configuration settings executing on the network devices and the settings from a downloaded configuration file and synchronize the difference on the network devices. One of ordinary skilled in the art would have been motivated because the arts from Trutner, Espy, Vaidya and Notari disclose the features of network management of network configurations. Such incorporation would provide application and data integrity, optimize application availability and performance and enable operational efficiencies (Notari, para. [0002]).
In regard to claim 2, Trutner in view of Espy and further in view of Vaidya do not explicitly teach, but Notari teaches wherein the one or more pending configuration lines (e.g. a difference between the configuration settings – para. [0012]) are provided by performing a difference operation (e.g. comparing and identifying the difference between the configuration settings – para. [0012]) between the set of expected configurations (e.g. the configuration settings in a configuration file downloaded from a configuration server) and a running configuration on at least one of the one or more devices imported onto the fabric (e.g. the 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya and further in view of Notari in order to incorporate a method as disclosed by Notari to identify the difference between the configuration settings executing on the network devices and the settings from a downloaded configuration file and synchronize the difference on the network devices. One of ordinary skilled in the art would have been motivated because such incorporation would provide application and data integrity, optimize application availability and performance and enable operational efficiencies (Notari, para. [0002]).
In regard to claim 5, Trutner teaches wherein the user-instantiated underlay fabric template corresponds to an underlay fabric template (e.g. network templates - col. 15, II. 2-4) selected from a menu of pre-configured fabric templates (e.g. network templates presented in the selection area - col. 15, II. 19-23) and one or more user-provided values for instantiating one or more parameters (e.g. the network addresses selected by the user - col. 15, II. 29-45) of the underlay fabric template (FIG. 4; FIG. 5; “... The user interface enables users to interact with the configurator for implementing network topologies using network templates ...” - col. 
In regard to claim 6, Trutner teaches wherein the underlay fabric template is customizable by a user (e.g. a user selects policies to customize the network template - col. 15, II. 54-63) using a policy editor (e.g. the wizard utility; FIG. 7; “... The wizard utility shown in screenshot 700 presents policies that are associated with the currently selected network template. The wizard utility may include a policy selection area 705 to present the available policies and to allow a user to select one or more of the policies ...” - col. 15, II. 54-63).
In regard to claim 7, Trutner teaches wherein the one or more parameters of the underlay fabric template comprises at least one of an IP address range (e.g. the IP address ranges exemplified in FIG. 5 - col. 15, II. 29-45), an Autonomous System Number, an Underlay routing protocol, a VLAN identifier range or one or more virtual Port Channel identifiers (FIG. 2; FIG. 5; “... FIG. 2 is a schematic diagram showing example parameters 200 that may be included in network templates 115. As shown in FIG. 2, parameters 200 may include network identifiers 211, groupings 212, relationships 213, policies 214 and other information 215 ...” - col. 3, II. 56-66; “... The wizard utility may include an address range area 505 to show the address ranges for the selected network template ...” - col. 15, II. 29-45).
In regard to claim 8, Trutner teaches wherein the one or more user-specified overlay fabric policies (e.g. the selected policies - col. 16, II. 5-10) comprises one or more user-specified roles assigned to at least one of the one or more devices imported onto the fabric  network topology ...” - col. 4, II. 11-16; “... The user interface includes a policy area 915 to display the selected policies for the currently selected network template ...” - col. 16, II. 5-10).
In regard to claim 13, Trutner teaches a system (“... The systems and methods described herein enable a user to implement a network topology by selecting from a list of pre-defined and pre-tested network templates ...” - col. 2, II. 13-15) comprising: one or more processors (FIG. 11; “... The components of computing device 1100 can include ... processor 1102 (e.g., any of microprocessors, controllers, and the like), system memory 1104 ...” - col. 16, II. 33-37); and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors (FIG. 11; “... Computing device 1100 typically includes a variety of computer-readable media ... System memory 1104 typically contains data and/or program modules that are immediately accessible to and/or presently operated on by processor 1102 ...” - col. 16, II. 38-51) to:
	create a virtual stateful fabric representation (e.g. the firewall network and policy configurations updated and displayed on the user interface, and the firewall parameters including information about the particular network topology - col. 2, II. 20-37 and II. 55-59) from a user-instantiated underlay fabric template (e.g. a network template selected by the user - col. 2, II. 20-37) ..., one or more user-specified overlay fabric policies (e.g. security policies selected by the user - col. 2, II. 20-37), and a network topology information computed from one or more devices imported onto the fabric (e.g. the details of current network , ... ; 
	identify a set of expected configurations (e.g. generated parameters to configure the network device - col. 4, II. 58-60) corresponding to the virtual stateful fabric representation (FIG. 3 exemplifies a process of using a configurator to configure a firewall; “... At block 330, parameters are generated in accordance with the selected network template. The determined addresses and selected policies may also be used to generate the parameters ...” - col. 4, II. 58-60; Examiner notes that the amendment replaces “generating” with “identifying” in the claim limitation. Generating configuration parameters in Trutner is applied to teach “identifying a set of expected configurations” in consideration of Specification [0016],[0024],[0029] reciting of generating the expected configurations) …; and ...
	Trutner does not explicitly teach, but Espy teaches a … underlay fabric template defined by one or more default underlay policies (e.g. templates defined by hardware configurations and networking information of various topologies - col. 16, ll. 29-59; Examiner  for a specific type of software-defined network fabric (e.g. a specialized topology of hardware elements or fabric for a particular software defined networking application - col. 9, ll. 11-15 and col. 16, ll. 29-36), … wherein the … underlay fabric template is selected from a plurality of underlay fabric templates having varying default underlay policies (e.g. selecting a template from the templates in the repositories defined by hardware configurations and networking information of various topologies - col. 16, ll. 29-59) across a plurality of different types of software-defined network fabrics (e.g. various hardware components and fabrics of different types in an IT infrastructure; FIG. 1; “… The enhanced request generation module 120 is configured to utilize the alignment and learning module 118 to select a given hardware configuration for a given application workload using one or more hardware configuration templates and information identifying a plurality of heterogeneous elements of IT infrastructure 108 …” – col. 5, ll. 1-6; “… IT infrastructure 108, as discussed above, includes heterogeneous elements 222 as well as a platform M&O layer 224 including telemetry 226, catalog 228 and platform 230 functions, as well as micro-services registry 232 and micro-services 234. The heterogeneous elements 222 include various hardware and fabrics of different types …” – col. 8, ll. 11-16; “… Each template or entry in local repository 307 may include specialized topologies of hardware elements and fabric for particular known applications, such as scale-out ARM CPUs that fit better with throughput storage-oriented applications and workloads, x86 CPUs that fit better with computationally expensive workloads, etc. …” – col. 9, ll. 11-15; “… Templates in the global  may describe the hardware elements or components of a hardware configuration as well as linkages between such components. The templates thus facilitate the creation of a directed graph associated with the deployment or orchestration of the components. Network information such as ports, names used in software defined networking (SDN), specific interfaces or subnets, etc. may be defined … Templates may also contain information relating to operating parameters for a hardware configuration …” – col. 16, ll. 29-59);
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in order to incorporate a method as disclosed by Espy to provide different types of software-defined networking configurations as templates that could be selected by a user. One of ordinary skilled in the art would have been motivated because the arts from Trutner and Espy disclose the features of network management that include applying network templates. Such incorporation would “facilitate efficient use of resources in information technology infrastructure as well as improvements in productivity” (Espy, col. 1, ll. 41-47).
	Trutner teaches identify a set of expected configurations corresponding to the virtual stateful fabric representation. Trutner in view of Espy do not explicitly teach, but Vaidya teaches identify a set of expected configurations … by converting a combination of the one or more default underlay policies and the one or more user-specified overlay fabric policies into one or more pending configuration lines (e.g. generating the configuration objects/data/commands to support an overlay network on top of an underlay network based on the role/functionality provided by the underlay network and the intended overlay network  and a virtual overlay network … The underlay network may provide uniform low-latency, non-blocking, high-bandwidth connectivity from any point in the network to any other point in the network …” – para. [0034]; “… As described further below with respect to virtual router 21A, virtual routers running in the kernels or hypervisors of the virtualized servers 12 create a virtual overlay network on top of the physical underlay network using a mesh of dynamic ‘tunnels’ amongst themselves. These overlay tunnels can be MPLS over GRE/UDP tunnels, or VXLAN tunnels, or NVGRE tunnels, for instance … The forwarding tables of the underlay physical routers and switches may only contain the IP prefixes or MAC addresses of the physical servers 12. (Gateway routers or switches that connect a virtual network to a physical network are an exception and may contain tenant MAC or IP addresses) …” – para. [0035]; “… Orchestrator 23 may process namespace specification data 27 to generate configuration objects corresponding to the corresponding namespace, wherein the configuration objects include respective virtual network configuration objects for the multiple virtual networks specified for the namespace …” – para. [0070]; “… Network controller 24 processes request 29 to generate interface configuration data 25 for the multiple virtual network interfaces 26 for pod 22A for communicating via the virtual networks indicated in the namespace specification data 27, the virtual execution element specification data, or both …” – para. [0097]; “… virtual router agent 216 communicates with network controller 24 for the virtualization infrastructure, which generates commands to control create virtual networks and configure network virtualization endpoints, such as computing device 200 and, more 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy and further in view of Vaidya in order to incorporate a method to generate configuration objects/data/commands to support overlay network on top of an underlay network as disclosed by Vaidya. One of ordinary skilled in the art would have been motivated because the arts from Trutner, Espy and Vaidya disclose the features of network management of network configurations. Such incorporation would facilitate “for automating deployment, scaling, and operations of applications across clusters of hosts and providing computing infrastructure” (Vaidya, para. [0008]).
	Trutner in view of Espy and further in view of Vaidya do not explicitly teach, but Notari teaches deploy, onto the one or more devices (e.g. network devices – para. [0012]), the one or more pending configuration lines (e.g. a difference between the configuration settings – para. [0012]) to bring a state of the one or more devices into synchronization with the set of expected configurations (e.g. synchronize the difference; “... An example method for deployment and upgrade of network devices in a network environment includes comparing configuration settings executing on a switch with settings in a configuration file downloaded to the switch from a central configuration server in the network, identifying a difference between the configuration settings executing on the switch and the settings in the configuration file ... and synchronizing the difference by updating the configuration settings executing on the switch ...” - para. [0012]; FIG. 1 exemplifies a communication system for deployment and upgrade of  environment; FIG. 2 exemplifies a process to synchronize the difference by updating the confirmation settings executing on the network devices).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya and further in view of Notari in order to incorporate a method as disclosed by Notari to identify the difference between the configuration settings executing on the network devices and the settings from a downloaded configuration file and synchronize the difference on the network devices. One of ordinary skilled in the art would have been motivated because the arts from Trutner, Espy, Vaidya and Notari disclose the features of network management of network configurations. Such incorporation would provide application and data integrity, optimize application availability and performance and enable operational efficiencies (Notari, para. [0002]).
In regard to claim 14, Trutner in view of Espy and further in view of Vaidya do not explicitly teach, but Notari teaches wherein the one or more pending configuration lines (e.g. a difference between the configuration settings – para. [0012]) are provided by performing a difference operation (e.g. comparing and identifying the difference between the configuration settings – para. [0012]) between the set of expected configurations (e.g. the configuration settings in a configuration file downloaded from a configuration server) and a running configuration on at least one of the one or more devices imported onto the fabric (e.g. the configuration settings executing on a network device; “... An example method for deployment and upgrade of network devices in a network environment includes comparing configuration settings executing on a switch with settings in a configuration file downloaded to the switch from a central configuration server in the network, identifying a difference between the 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya and further in view of Notari in order to incorporate a method as disclosed by Notari to identify the difference between the configuration settings executing on the network devices and the settings from a downloaded configuration file and synchronize the difference on the network devices. One of ordinary skilled in the art would have been motivated because such incorporation would provide application and data integrity, optimize application availability and performance and enable operational efficiencies (Notari, para. [0002]).
In regard to claim 15, Trutner teaches wherein the user-instantiated underlay fabric template corresponds to an underlay fabric template (e.g. network templates - col. 15, II. 2-4) selected from a menu of pre-configured fabric templates (e.g. network templates presented in the selection area - col. 15, II. 19-23) and one or more user-provided values for instantiating one or more parameters (e.g. the network addresses selected by the user - col. 15, II. 29-45) of the underlay fabric template (FIG. 4; FIG. 5; “... The user interface enables users to interact with the configurator for implementing network 
In regard to claim 16, Trutner teaches wherein the underlay fabric template is customizable by a user (e.g. a user selects policies to customize the network template - col. 15, II. 54-63) using a policy editor (e.g. the wizard utility; FIG. 7; “... The wizard utility shown in screenshot 700 presents policies that are associated with the currently selected network template. The wizard utility may include a policy selection area 705 to present the available policies and to allow a user to select one or more of the policies ...” - col. 15, II. 54-63).
In regard to claim 17, Trutner teaches wherein the one or more parameters of the underlay fabric template comprises at least one of an IP address range (e.g. the IP address ranges exemplified in FIG. 5 - col. 15, II. 29-45), an Autonomous System Number, an Underlay routing protocol, a VLAN identifier range or one or more virtual Port Channel identifiers (FIG. 2; FIG. 5; “... FIG. 2 is a schematic diagram showing example parameters 200 that may be included in network templates 115. As shown in FIG. 2, parameters 200 may include network identifiers 211, groupings 212, relationships 213, policies 214 and other information 215 ...” - col. 3, II. 56-66; “... The wizard utility may include an address range area 505 to show the address ranges for the selected network template ...” - col. 15, II. 29-45).
In regard to claim 18, Trutner teaches wherein the one or more user-specified overlay fabric policies (e.g. the selected policies - col. 16, II. 5-10) comprises one or more user-specified roles assigned to at least one of the one or more devices imported onto the fabric (e.g. Tables A-E exemplifies the policies for the roles exercised by the firewalls, cols. 5-14; FIG. 2; FIG. 9; “... Policies 214 represent rules for a firewall to perform actions for networks in a particular network topology ...” - col. 4, II. 11-16; “... The user interface includes a policy area .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Trutner et al. (U.S. Patent No. US 7,725,921 B2), herein referred to as Trutner, in view of Espy et al. (U.S. Patent No. US 10,152,357 B1), herein referred to as Espy, in view of Vaidya et al. (U.S. Pub. No. US 2021/0067408 A1), herein referred to as Vaidya, in view of Notari (U.S. Pub. No. US 2016/0112252 A1), and in further view of Gourlay et al. (U.S. Pub. No. US 2015/0003282 A1), herein referred to as Gourlay.
In regard to claim 3, Trutner in view of Espy in view of Vaidya and further in view of Notari do not explicitly teach, but Gourlay teaches wherein the network topology information is determined from a connectivity state of the one or more devices (e.g. switch neighbors information – para. [0027]) using a network discovery protocol (e.g. LLDP; “... each replacement entry (206) includes switch neighbors information (SNI) (208) and configuration information (210). The SNI (208) specifies to which other network elements the switch (identified using the configuration information (210)) is directly connected. The SNI (208) may be determined using Link Layer Discovery Protocol (LLDP) ...” - para. [0027]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya in view of Notari and further in view of Gourlay in order to incorporate a method to discover the switch neighbor information using Link Layer Discovery Protocol as disclosed by Gourlay. One of ordinary skilled in the art would have been motivated because such incorporation would utilize a network discovery protocol to assist configuring a network device (Gourlay, Abstract), enable accurate 
In regard to claim 4, Trutner in view of Espy in view of Vaidya and further in view of Notari do not explicitly teach, but Gourlay teaches wherein the network discovery protocol corresponds to one of a Cisco Discovery Protocol or a Link Layer Discovery protocol (“... The SNI (208) may be determined using Link Layer Discovery Protocol (LLDP) ...” - para. [0027]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya in view of Notari and further in view of Gourlay in order to incorporate a method to discover the switch neighbor information using Link Layer Discovery Protocol as disclosed by Gourlay. One of ordinary skilled in the art would have been motivated because such incorporation would utilize a network discovery protocol to assist configuring a network device (Gourlay, Abstract), enable accurate discovery of network topologies and assist users monitor and maintain network reliability, availability and integrity.
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trutner et al. (U.S. Patent No. US 7,725,921 B2), herein referred to as Trutner, in view of Espy et al. (U.S. Patent No. US 10,152,357 B1), herein referred to as Espy, in view of Vaidya et al. (U.S. Pub. No. US 2021/0067408 A1), herein referred to as Vaidya, in view of Notari (U.S. Pub. No. US 2016/0112252 A1), and in further view of Rosset et al. (U.S. Patent No. US 9,503,523 B2), herein referred to as Rosset.
In regard to claim 9, Trutner in view of Espy and further in view of Vaidya do not explicitly teach, but Notari teaches wherein one or more discrepancies between the virtual stateful fabric representation and the state of the one or more devices (e.g. a difference between the configuration settings – para. [0012]) is detected using ... and a difference operation (e.g. comparing and identifying the difference between the configuration settings – para. [0012]) between the set of expected configurations (e.g. the configuration settings in a configuration file downloaded from a configuration server – para. [0012]) and a running configuration on at least one of the one or more devices imported onto the fabric (e.g. the configuration settings executing on a network device; “... An example method for deployment and upgrade of network devices in a network environment includes comparing configuration settings executing on a switch with settings in a configuration file downloaded to the switch from a central configuration server in the network, identifying a difference between the configuration settings executing on the switch and the settings in the configuration file ... and synchronizing the difference by updating the configuration settings executing on the switch ...” - para. [0012]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya and further in view of Notari in order to incorporate a method as disclosed by Notari to identify the difference between the configuration settings executing on the network devices and the settings from a downloaded configuration file and synchronize the difference on the network devices. One of ordinary skilled in the art would have been motivated because such incorporation would provide application and data integrity, optimize application availability and performance and enable operational efficiencies (Notari, para. [0002]).
using one or more Data Management Engine (DME) notifications for configuration changes (“... Suitable application gateways executing in UCSM 14 may act as hardware abstraction layers between a data management engine (DME) and managed endpoints (e.g., servers, storage elements, etc.). The DME stores and maintains states for the managed endpoints, including configuration information. Configuration changes (and settings) may be propagated to the endpoints appropriately by UCSM 14 ...” - col. 2, II. 50-57).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya in view of Notari and further in view of Rosset in order to incorporate a method to notify the configuration changes using DME as disclosed by Rosset. One of ordinary skilled in the art would have been motivated because such incorporation would provide application and data integrity, optimize application availability and performance and enable operational efficiencies.
In regard to claim 10, Trutner in view of Espy and further in view of Vaidya do not explicitly teach, but Notari teaches wherein the one or more discrepancies (e.g. at least one difference in configuration settings – para. [0032]) are resolved by providing one or more configuration lines to be deployed onto (e.g. updating the difference in configuration settings – para. [0032]) or removed from the one or more devices to thereby bring the state of the one or more devices into agreement with the set of expected configurations (e.g. synchronize the configuration settings; FIG. 1; “... Sync check module 22 may identify at least one difference between the configuration settings executing on switch 14 and the settings in configuration file 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya and further in view of Notari in order to incorporate a method as disclosed by Notari to identify the difference between the configuration settings executing on the network devices and the settings from a downloaded configuration file and synchronize the difference on the network devices. One of ordinary skilled in the art would have been motivated because such incorporation would provide application and data integrity, optimize application availability and performance and enable operational efficiencies (Notari, para. [0002]).
In regard to claim 19, Trutner in view of Espy and further in view of Vaidya do not explicitly teach, but Notari teaches wherein one or more discrepancies between the virtual stateful fabric representation and the state of the one or more devices (e.g. a difference between the configuration settings – para. [0012]) is detected using ... and a difference operation (e.g. comparing and identifying the difference between the configuration settings – para. [0012]) between the set of expected configurations (e.g. the configuration settings in a configuration file downloaded from a configuration server – para. [0012]) and a running configuration on at least one of the one or more devices imported onto the fabric (e.g. the configuration settings executing on a network device; “... An example method for deployment and upgrade of network devices in a network environment includes comparing configuration settings executing on a switch with settings in a configuration file downloaded to the switch from a central configuration server in the network, identifying a difference between the  ...” - para. [0012]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya and further in view of Notari in order to incorporate a method as disclosed by Notari to identify the difference between the configuration settings executing on the network devices and the settings from a downloaded configuration file and synchronize the difference on the network devices. One of ordinary skilled in the art would have been motivated because such incorporation would provide application and data integrity, optimize application availability and performance and enable operational efficiencies (Notari, para. [0002]).
	Trutner in view of Espy in view of Vaidya and further in view of Notari do not explicitly teach, but Rosset teaches using one or more Data Management Engine (DME) notifications for configuration changes (“... Suitable application gateways executing in UCSM 14 may act as hardware abstraction layers between a data management engine (DME) and managed endpoints (e.g., servers, storage elements, etc.). The DME stores and maintains states for the managed endpoints, including configuration information. Configuration changes (and settings) may be propagated to the endpoints appropriately by UCSM 14 ...” - col. 2, II. 50-57).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya in view of Notari and further in view of Rosset in order to incorporate a method to notify the configuration changes using DME as disclosed by Rosset. One of ordinary skilled in the art would have been motivated 
In regard to claim 20, Trutner in view of Espy and further in view of Vaidya do not explicitly teach, but Notari teaches wherein the one or more discrepancies (e.g. at least one difference in configuration settings – para. [0032]) are resolved by providing one or more configuration lines to be deployed onto (e.g. updating the difference in configuration settings – para. [0032]) or removed from the one or more devices to thereby bring the state of the one or more devices into agreement with the set of expected configurations (e.g. synchronize the configuration settings; FIG. 1; “... Sync check module 22 may identify at least one difference between the configuration settings executing on switch 14 and the settings in configuration file 38 ... sync down module 26 may synchronize the difference by updating the configuration settings executing on switch 14 to match the settings in configuration file 38 ...” - para. [0032]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya and further in view of Notari in order to incorporate a method as disclosed by Notari to identify the difference between the configuration settings executing on the network devices and the settings from a downloaded configuration file and synchronize the difference on the network devices. One of ordinary skilled in the art would have been motivated because such incorporation would provide application and data integrity, optimize application availability and performance and enable operational efficiencies (Notari, para. [0002]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trutner et al. (U.S. Patent No. US 7,725,921 B2), herein referred to as Trutner, in view of Espy et al. (U.S. .
In regard to claim 11, Trutner in view of Espy in view of Vaidya and further in view of Notari do not explicitly teach, but Avramov teaches wherein the one or more devices are imported onto the fabric using either or both discovery credentials based on a username and a password (e.g. host name and user credentials - col. 12, II. 15-22) and a discovery Graphical User Interface (GUI) (e.g. the graphical user interface for communication system 10 - col. 5, II. 58-67 and col. 6, II. 1-12) featuring a user-activated bootstrap function (e.g. entering user-activated POAP mode; FIG. 1; “... Configuration file 36 may be generated by a user using appropriate tools (e.g., graphical user interfaces, text editor, etc.) and stored in configuration and software server 34 ...” - col. 3, II. 31-35; “... Communication system 10 is configured ... in offering a system and method for deployment and upgrade of network devices in a network 60 environment ... POAP module 14 may automate the process of upgrading software images and installing configuration files on switch 12 that are being deployed in network 11 for the first time ...” - col. 5, II. 58-67; “... a pop up window may inquire if the user wants the POAP mode. In POAP mode, DHCP discovery process is initiated ...” - col. 6, II. 1-12; “... DHCP server 26 may relay the server name or server address and the bootfile name in DHCP information 28 to the DHCP client on switch 12 ... The DHCP client on switch 12 can use the bootfile name to download script file 32 ...” - col. 6, II. 30-41; “... Example set 64 may be included in script file 32, for example, in a section called ‘host name and user credentials.’ The ‘hostname’ variable in  configuration and software server 34 with login credentials of user (usename) and cisco (password) ...” - col. 12, II. 15-22).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya in view of Notari and further in view of Avramov in order to incorporate a method to deploy the network devices into the network environment as disclosed by Avramov. One of ordinary skilled in the art would have been motivated because such incorporation would improve the operational efficiency, optimize utilization of resources, support diverse application and services and protect the application and services against disruptions, as disclosed by Avramov.
In regard to claim 12, Trutner in view of Espy in view of Vaidya and further in view of Notari do not explicitly teach, but Avramov teaches wherein the discovery GUI further comprises a user-activated Power On Auto Provisioning (POAP) function (“... a pop up window may inquire if the user wants the POAP mode. In POAP mode, DHCP discovery process is initiated ...” - col. 6, II. 1-12).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Trutner in view of Espy in view of Vaidya in view of Notari and further in view of Avramov in order to incorporate a method to deploy the network devices into the network environment as disclosed by Avramov. One of ordinary skilled in the art would have been motivated because such incorporation would improve the operational efficiency, optimize utilization of resources, support diverse application and services and protect the application and services against disruptions, as disclosed by Avramov.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448